Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments regarding “consistent light conditions”, the examiner is not persuaded.  There is no art recognized parameter for determining consistent light conditions and it is not clear what characteristics are required to remain consistent to apply.  Clarification is still required. 
With respect to the applicant’s amendment to the limitation in claim 1 regarding the “computer”, the rejection is overcome. 
With respect to the applicant’s amendment to claim 2 regarding “mimics daylight”, the rejection is overcome.  However, the same amendment was not applied to claim 4 which suffers from the same deficiency. 
With respect to the applicant’s arguments regarding the limitations “final product”, the examiner is not persuaded.  “Final” is simply a matter of where you stop the timeline.  A sample of any sort may be a “final product” if all the audience needs is for it to be at that stage. More clarification is provided below. 
With respect to the applicant’s arguments regarding the rejections under 35 USC 102 and 103 as unpatentable over Martino, the examiner is not persuaded.  The limitations are under consideration based upon the rejection under 112 above.  Additionally, the type of fluid sample and container it is in are not limiting on the structure of the apparatus per MPEP 2114 and do not affect the steps of the method in a manipulative sense.  For this reason, the applicant’s arguments are not persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With respect to claim 1, the limitation “consistent, light conditions” is a relative term that renders the claim indefinite.  It is unclear to what degree the light conditions remain unchanged to be considered “consistent” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It may be that the light source is the same across the scope of a single measurement or across many repetitions of measurements, or that the light source is the same spatially across a certain field of view. Clarification is required.  
With respect to claim 2, the limitation “a spectrophotometer, wherein the light source mimics daylight…” is confusing.  In claim 1, both a light source and a spectrophotometer are disclosed.  However, claim 2 suggests that the light source is part of the spectrophotometer.  This causes the antecedent basis to be unclear, whether the daylight mimicking source is the same as the light source in claim 1 or a further source within the spectrophotometer.  Clarification is required. 
The term "mimicking daylight" in claim 4 is a relative term which renders the claim indefinite.  The term "mimic" is not defined by the claim, the It is unclear exactly how far the light source matches daylight in order to be considered “mimicking”.  It may be that the light source emits a particular wavelength or heat or just in general any kind of radiation.  Clarification is required.
With respect to claims 1, 13, 14, 22, 23, the limitations regarding “a final product” is unclear since the future intentions of the sample cannot limit the apparatus.  In this case, “final” is simply a relative term, based upon when the observing occurs.  Many samples at any point in the testing process may be considered “final” as the technician does not need it any further processed than at that point for that moment in time. Not only is “final” indefinite, it is also overly broad. Correction is required. 
With respect to claims 13 and 14, the limitations fail to further limit the parent claim.  The claims are substantial duplicates of previously disclosed limitations and do not add further limitations. Correction is required. 
The balance of claims is rejected for failing to correct the above identified claims. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, 7, 13, 14, 16, 17, 18, 19, 20, 22, 23, 26, 27, 29, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Martino U.S. Patent #6,888,636.
With respect to claim 1 and 17, Martino discloses an apparatus for measuring color properties comprising:
Providing /A housing wherein at least 50% of the inside area is white (Figure 8, housing = 200, integrating sphere 206, Col.10, l 33-35)
The housing comprising a light source, a spectrophotometer, and a transparent sample holder (Figure 8, light source = optical fiber 408, spectrophotometer = optical fiber 414, transparent sample holder = 52, housing = 410 and 402)
A light source illuminating the inside of the housing giving consistent light conditions (Figure 8, Col.10, l 19-31) 
A transparent sample holder placed inside the housing positioned against the optical fiber connected to the entrance slit of the detector of a spectrophotometer (Figure 8, sample holder = 54 fluid chamber formed by sealing windows 52 and 50, optical fiber to detector = 204, Col.10, l 17-20,  Col.7, l 39-48, Col.6, l 1-7)
A colored turbid liquid to be poured into the sample holder (Col.9, l 60-63)
A spectrophotometer for measuring the color spectrum of the colored turbid liquid (Col.4, l 29-30)
A computer receiving the output from the spectrophotometer (Col.5, l 24-29)
A spectrophotometric software which is able to collect and calculate colorimetric data (Col.5, l 24-29)
Providing a digital color read out corresponding to the color of the turbid liquid (Col.5, l 31-36, Col.9, l 54-57)
Wherein the turbid liquid is the non-diluted final product (Col.4, l 11-15, wherein the turbid liquid = dispersions and tints)
Wherein the transparent sample holder is the packaging of the final product (Col.6, l 1-7, wherein the fluid analysis chamber formed from the viewing windows is the final packaging for the sample fluid)
It should be noted that the limitations regarding the turbid liquid is the non-diluted final product and the transparent sample holder is the packaging of the final product cannot limit the system of claim 1.  MPEP 2114 discloses that the article or material worked upon does not limit an apparatus.  The turbid liquid and it’s packaging is not a component of the apparatus but rather the article worked upon that does not structurally affect the apparatus itself. 


With respect to claims 3, 5, 7, 13, 14, 19, 20, Martino discloses all of the limitations as applied to claim 1 above.  In addition, Martino discloses:
The colorimetric data are lightness, chroma and hue (Col.5, l 30-35, L = lightness, a*, b* = chromaticity and hue) 
At least 65% of the inside area of the housing is colored white (integrating sphere is generally totally colored white)
The sample holder is colorless (Col.11, l 32-34)
The product selected is paint products (abstract)

With respect to claims, 18, 26, 27, and 28, it should be noted that the type of product being measured does not seem to affect the structure in a manipulative sense but rather amounts to the mere claiming of a particular structure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martino U.S. Patent #6,888,636.
With respect to claims 2, 12, and 24, Martino discloses all of the limitations as applied to claims 1 and 16 above.  However, Martino fails to disclose a stationary sample that is removable, in the same embodiment as the rest of the claims.  Martino does disclose the existence and knowledge of stationary samples that are removable (Col.1, l 54-65, cuvette type off line samples).
Although Martino has several reasons not to use these types of samples, one of ordinary skill in the art would still have the knowledge of them and under certain conditions would combine the stationary, cuvette style sample with the measuring device of Martino since a removable sample holder provides the benefit of not having to clean the sample cell between different types of measurements and the stationary sample allows for a longer measurement time, reducing costs to the processing and reducing costs for the sample holder since cuvettes are very inexpensive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877